                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  MARIE BAPTISTE, MITCHELL MATORIN,
  and JONATHAN DAPONTE,

                                    Plaintiffs,
                                                            CIVIL ACTION
                               v.                           NO. 1:20-CV-11335-MLW

  MIKE KENNEALY, in his official capacity as
  Secretary of the EXECUTIVE OFFICE OF
  HOUSING AND ECONOMIC DEVELOPMENT,
  and CHARLES BAKER, in his official capacity as
  Governor of the Commonwealth of Massachusetts,

                                    Defendants.


             DEFENDANTS’ SURREPLY IN SUPPORT OF THEIR
    OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to the Court’s Order dated August 18, 2020 (Dckt. 64) at ¶ 1(b)(ii), Defendants

Secretary of the Commonwealth’s Executive Office of Housing and Economic Development

(“EOHED”) and Governor of Massachusetts (collectively, “Commonwealth”) hereby submit this

Sur-reply to the Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Preliminary Injunction (Dckt.

57) (“Reply”). For all the reasons set forth herein and those set forth in the Commonwealth’s

principal brief in opposition to the Plaintiffs’ Motion for Preliminary Injunction (Dckt. 2), the

pending Motion must be denied.

                          I.        FACTS OFFERED IN SUR-REPLY

       With their Reply, Plaintiffs Marie Baptiste, Mitchell Matorin, and Jonathan DaPonte (the

“Landlords”) filed the Affidavit of Emil G. Ward (Dckt. 6). The primary contention of the Ward




                                                  1
Affidavit appears to be that because the Massachusetts Housing Court 1 is experiencing a large

backlog of cases due to the Act’s 2 temporary moratorium on “non-essential” residential

evictions, its summary process eviction procedures will be slowed substantially even if the

moratorium is prematurely lifted. Attorney Ward claims that he can say “with great certainty”

that “there will be absolutely no ‘tsunami’ of eviction move-outs, and correspondingly, no

marked increase in the incidence of homelessness caused by evictions, if the Act is lifted.” Ward

Aff. (Dckt. 56) at ¶ 21.

        Setting aside that the Ward Affidavit is rife with speculation 3 and unreliable hearsay, 4 it

is inconsistent with common sense insofar as it suggests that lifting an eviction moratorium will

not result in an increase in the number of evictions. In response to the Ward Affidavit, the

Commonwealth has amassed additional evidence in the form of affidavits making clear that, if

and when the moratorium is lifted, a significant increase in displacement of Massachusetts




1
        The Housing Court is just one Massachusetts Trial Court department having jurisdiction over
residential eviction cases in “summary process” sessions under Mass. G.L. c. 139. The State’s District
Court and the Boston Municipal Court also have jurisdiction over these cases and run dedicated summary
process sessions. The Superior Court has jurisdiction over these cases as well, but it does not run regular
summary process sessions and rarely (if ever) hears residential eviction matters.
2
        Defined terms used in the Commonwealth’s principal brief will be used herein. The Act is
codified at Mass. St. 2020, c. 65.
3
         For example, Ward claims, “I have no doubt that Housing Court judges will consider and grant
for good cause many requests for stays of execution by tenants who have been impacted by the crisis.
Housing Court judges are well aware of what is happening outside the courthouses, and I assume they
will be sensitive to the pandemic within the bounds of the law.” Ward Aff. (Dckt. 56) at ¶ 17.
4
         For example, Ward says, “my understanding from speaking recently to court personnel and
fellow attorney colleagues is that when the Moratorium is lifted, the cases will be heard on a ‘first come,
first served’ basis, and that any and all cases that were paused by the Moratorium will be heard first.”
Ward Aff. (Dckt. 56) at ¶ 13.



                                                     2
residents from their homes almost certainly will occur – resulting in an increase in overcrowded

housing conditions and homelessness, two significant risk factors in the spread of COVID-19.

       A.      The Commonwealth’s Eviction Cases.

       As the Supreme Judicial Court observed in Adjartey v. Central Division of the Housing

Court Department, “summary process cases are complex, fast-moving, and generally litigated by

landlords who are represented by attorneys and tenants who are not.” 481 Mass. 830, 834 (2019)

(citing Housing Court Department Fiscal Year 2018 Statistics). Unsurprisingly, “[t]he

complexity and speed of summary process cases can present formidable challenges to individuals

facing eviction, particularly where those individuals are not represented by an attorney.” Id. at

831. The Adjartey Court noted that “fewer than seven weeks might elapse between the time that

the defendant is served with a notice to quit and the time that he or she is removed from his or

her residence, provided that neither party requests discovery. Even if a discovery request is filed,

the process can take fewer than nine weeks.” Id. at 837.

       Empirical data reveal an even faster timeline than described in Adjartey, with most cases

disposed of within only 45 days. Affidavit of Annette Duke, ¶ 6. In 2011, the median length of

an eviction proceeding from filing to disposition, including a default, dismissal, agreement, or

judgment after trial on the merits, was only 16 days; it was only 15 days in 2014. Id. In most

cases – 84 % in 2011 and 86 % in 2014 – the court issued a disposition in 30 days or fewer after

the landlord had filed the action. Id. And in 90 % of cases in 2011, and 92 % in 2014, the court

issued a disposition by 45 days from the date of filing. Id.

       As for representation, in 2011 only 7 % of tenants had counsel, compared to 61% of

landlords. Duke, ¶ 10. These statistics were nearly identical in 2014. Id. Accordingly, while a




                                                 3
tenant represented by counsel may take advantage of certain procedural rights that extend the

eviction process, the vast majority of tenants are not represented by counsel and hence unlikely

to know what steps they might take to slow the process down. 5 Tellingly, a striking number of

cases (25%) end in outright tenant defaults. Duke, ¶ 8. In sum, for most tenants, summary

process actions proceed quickly to disposition.

        B.      Displacement Throughout the Eviction Process.

        The Landlords also focus, perhaps selectively, on the relatively small number of

summary process cases that proceed all the way to issuance of an execution and levy thereon by

a constable or sheriff, who physically removes the tenants’ belongings and places them in

storage. But, many people facing eviction leave their homes long before the constable or sheriff

is at the door, and sometimes before a summary process action is even filed. For example,

merely serving a notice to quit on a tenant may cause a tenant to leave, even though receipt of a

notice to quit does not legally require the tenant to move. Adjartey, 481 Mass. at 850. 6 One

study conducted in Milwaukee demonstrated that nearly one-half (48%) of involuntary

displacement out of rental housing happened before a formal eviction action had even been filed.



5
        The Supreme Judicial Court thus recognized in Adjartey, 481 Mass. at 837:

        “The swiftness of this process reflects the purpose of eviction proceedings – to provide
        just, speedy, and inexpensive resolution of summary process cases. But it leaves little
        room for error. A defendant facing eviction is required to understand, in the time
        between compressed deadlines, the meaning of a notice to quit; the filing requirements
        for an answer, including those relating to defenses and counterclaims; the method for
        requesting and providing discovery; the workings of a trial or mediation; and the options
        available after a judgment has issued.”
6
        “Because the document’s title – ‘notice to quit’ – does nothing to clarify its meaning, a tenant
may reasonably misunderstand the legal force of a notice to quit. . . . [A] tenant may reasonably – but
incorrectly – believe the notice to quit to mean that he or she must move out before the deadline.” Id.



                                                     4
       Moreover, it is widely recognized that displacement in connection with eviction

proceedings, regardless of when during the proceedings the displacement occurs, leads to

unstable housing situations for families and individuals. See Affidavit of Kelly Turley, ¶ 11.

When displacement happens, a former tenant often will have trouble finding a new apartment to

rent; in such cases, the former tenant’s options may include Emergency Assistance shelter

provided by the Commonwealth’s Department of Housing and Community Development

(DHCD) for qualified families with children; state-funded shelters for unaccompanied adults;

privately operated non-profit shelters; staying with family or friends (known as “doubling up” or

“couch surfing”); living out of a car; staying on the street; spending the night in a hospital’s

emergency room; or sleeping in other places unfit for human habitation. Turley, ¶ 5. Many

families who face homelessness do not go to a shelter upon first being displaced, instead moving

in with family or friends, living out of a car or in other informal, temporary, and unstable

circumstances. Id. at ¶ 13. These are precisely the types of overcrowded or less sanitary living

conditions that can exacerbate one’s risk of exposure to COVID-19. Affidavit of Joshua

Barocas, M.D., ¶¶ 23-26; Affidavit of Mark Melnik, ¶¶ 9-12; Affidavit of Jessie M. Gaeta, M.D.,

¶¶ 17-20, 23.

       A 2011 report by the Massachusetts Interagency Council on Housing and Homelessness

on its Regional Networks to End Homelessness Pilot Project indeed stated that 45% of

respondents who were homeless or at risk of homelessness identified eviction as the reason for

their housing situation. Turley, ¶ 14. Critically, eviction for purposes of this report was not

limited to those who had been physically moved out by a sheriff or constable. Id. at ¶ 15. The

Massachusetts Coalition for the Homeless (“MCH”) similarly undertook a survey of 309




                                                  5
residents at twelve Massachusetts family shelters in 2010 and found that 28.1% of the residents

who had not entered the shelters directly from eviction still had been primary tenants in the

preceding five years and had lost their tenancy due to non-payment of rent. Id., ¶ 16. These data

show a clear route from eviction to homelessness, even where displaced tenants do not enter a

shelter immediately after the eviction.

       C.      Challenges in Finding New Housing

       Once displaced, evicted tenants face challenges in finding affordable new housing,

increasing the likelihood that they will “double up,” sleep in a shelter, or remain unsheltered. In

Massachusetts, this problem is exacerbated by escalating housing costs. Turley, ¶ 21. Over

recent years, the cost of an apartment in Massachusetts at fair market rent has increased

disproportionately in comparison to wages. Id. In the Out of Reach 2020 report released in July

by the National Low Income Housing Coalition, Massachusetts in fact ranked as the third least

affordable state in the nation for renters, behind only Hawaii and California. 7 Id., ¶ 25. Thus,

forcibly displaced families and individuals whose earnings have not kept up with Massachusetts

housing costs are more likely to experience obstacles to obtaining new housing, resulting in

“doubling up” with family or friends, sleeping in a shelter, or remain unsheltered. These same




7
       The Out of Reach 2020 study relied on data pre-dating the COVID-19 pandemic. Id., ¶ 27.




                                                 6
populations are already, even in the absence of eviction, at heightened risk of contracting

COVID-19. Melnik, ¶¶ 7-8, 15.

       D.      Displacement and COVID-19

       Displaced renters forced to live in overcrowded homes, shelters, and other congregate

facilities are unable to safely socially distance from others or to self-isolate. Affidavit of Rafael

Mares, ¶¶ 8, 12, 16; Melnik, ¶¶ 9-12; Gaeta, ¶¶ 17-20. Tenants who are evicted face housing

shortages, shrinking income due to pandemic-related unemployment, and a lack of shelter space

in attempting to obtain new housing. There is little doubt these circumstances are likely to lead

to homelessness and overcrowded housing, both of which increase the risk of COVID-19 viral

spread. Mares, ¶¶ 8, 12, 16; Barocas, ¶¶ 23-26; Melnik, ¶¶ 9-12; Gaeta, ¶¶ 17-20, 33.

       II.     ARGUMENTS IN SUR-REPLY

       A.      The Landlords Cannot Calculate Precisely the Date They
               Presumably Should Have Gained Possession

       The Landlords claim that they can calculate “to the day” (Pl. Reply, Dckt. 57, p. 2) the

delay in their claims for possession that is attributable to the Moratorium Act is belied by their

own evidence. Landlords engage in a series of dramatic percentage calculations purporting to

show the exact amount of delay at issue. Reply (Dckt. 57) at pp. 2-3, 5 (emphasis in original).

These bold statements and inflated calculations, however, are directly undermined by their own

affidavits. In fact, the Ward Affidavit describes a high level of variability among summary

process cases in terms of how quickly they move to resolution, even before the COVID-19

pandemic. See Ward Aff. (Dckt. ) at ¶¶12, 14. As Ward explains, “Several factors influence




                                                  7
this, including a tenant’s right to discovery and a jury trial, 8 the existing large caseload in the

Housing Court, the high ratio of cases per judge, and the overall inefficiencies in a system that

was not designed to process 35,000 cases per year in one court system, spread out over the entire

state, often borrowing other district court facilities.” 9 Id. at ¶11; see also id. at ¶ 14. As is

obvious from the Ward affidavit alone, there is no way the Landlords can pinpoint the time when

they would have obtained a judgment for possession (assuming arguendo that they are legally

entitled to one) in the absence of the Act, let alone calculate that timing “to the day.” There is, in

fact, no way for the Landlords (or anyone else) to tell what would have happened in any given

summary process case if the Legislature did not temporarily suspend evictions by adopting the

Act.

        B.      A Landowner’s Right to Possession is Not “Constitutional” or
                “Fundamental.”

        The Landlords’ incorrect suggestion (Dckt. 57, pp. 5, 7-8, 9) that their right to regain

possession of premises is a “constitutional” or “fundamental” right amounts to nothing more than

a distraction. A fee simple landowner’s right to regain possession of premises after a tenancy

has been terminated is not in any way a constitutional right or a fundamental right – it is, instead,




8
        As Ward admits, a jury trial is “constitutionally available to every tenant” in summary process
cases. Id. ¶ 14.
9
        The two-week delay of trial where a summary process defendant is sophisticated enough (or
advised by counsel) to serve and file discovery is a function of the plain language of the applicable rules.
See Uniform Summary P. Rule 7(b).



                                                      8
a common law right, and, in the case of Massachusetts eviction procedure, a statutory right that

has modified prior common-law practice. See Mass. G.L. c. 239.

        “Property interests, of course, are not created by the Constitution. Rather they are created

and their dimensions are defined by existing rules or understandings that stem from an

independent source such as state law.” Board of Regents of State Colleges v. Roth, 408 U.S. 564,

577 (1972); see also Regents of University of Michigan v. Ewing, 474 U.S. 214, 229, (1985)

(Powell, J., concurring) (asserting common law rights not equivalent to fundamental rights and

hence not directly protected by the constitution); Rubinovitz v. Rugato, 60 F.3d 906 (1st Cir.

1995) (the constitution establishes no “fundamental right to evict” tenants); 10 see also Kentner v.

City of Sanibel, 750 F.3d 1274, 1279 (11th Cir. 2014) (“Fundamental rights are those rights

created by the Constitution . . . ‘Property interests, of course, are not created by the Constitution[,

but rather] … by existing rules or understandings that stem from an independent source such as

state law’”), quoting Board of Regents, 408 U.S. at 577; DeKalb Stone, Inc. v. County of DeKalb,

Ga.,106 F.3d 956, 960 (11th Cir.1997) (“[P]roperty rights have been important common law

rights throughout history and […] they are protected in many situations by procedural due

process. Nevertheless, common law rights are not equivalent to fundamental rights, which are




10
         “[T]he Rubinovitzes argue that defendants sought to punish them for the exercise of fundamental
constitutional rights. First, . . . the Rubinovitzes appear to allege that defendants punished them for
exercising their ‘right to evict’ Lussier. The Rubinovitzes rely on language from . . . Board of Regents v.
Roth, 408 U.S. 564, 577 . . . (1972) . . . , holding that, in a deprivation-of-due-process analysis, protected
property interests ‘stem from an independent source such as state law.’ Even assuming that a right to evict
a tenant would be a protected property interest under Roth for purposes of a [procedural] due process
claim, it does not follow that there is a fundamental right to evict, the exercise of which is protected by
the Equal Protection Clause. In fact, the Constitution establishes no such fundamental right.”

Id. at 910-11 (emphasis added).



                                                      9
created only by the Constitution itself.”); Fragopoulos v. Rent Control Bd., 408 Mass. 302, 306

(1990) (use of lawfully regulated property as one wishes never classified as fundamental right). 11

          C.      The Legislature Can Modify Eviction Rights or Remedies, Particularly
                  During an Emergency, Without Running Afoul of the Petition Clause.

          In its Opposition, the Commonwealth cites the well-engrained principle that, “[w]hile it is

true that the right of petition includes access to the courts . . . that right is ‘ancillary to the

underlying claim.’” Doherty v. Merck & Co., Inc., 892 F.3d 493, 499 (1st Cir. 2018) (quoting

Christopher v. Harbury, 536 U.S. 403, 415 (2002). Thus, when a legislature restricts or curtails

a certain cause of action, see City of New York v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d

Cir. 2008), or modifies “a particular form of relief,” see Inmates of Suffolk Cty. Jail v. Rouse,

129 F.3d 649, 660 (1st Cir. 1997), a plaintiff does not have a viable Petition Clause argument

arising from an inability to thereafter pursue such cause of action or form of relief. This black

letter law has direct applicability here, as the Massachusetts Legislature has modified the rights

of landlords to seek summary process via Mass. Gen. Laws c. 239 for certain types of evictions,

for a temporary period of time, during an emergency.

          Plaintiffs’ response to this Supreme Court-grounded precedent is not to confront it head-

on, but rather to argue that “[t]his simply cannot be the case” (Reply at 7), because in eliminating



11
     See also Commonwealth v. Alger, 61 Mass. 53, 84-85 (1851):

          “All property in this commonwealth, as well that in the interior as that bordering on tide
          waters, is derived directly or indirectly from the government, and held subject to those
          general regulations, which are necessary to the common good and general welfare. Rights
          of property, like all other social and conventional rights, are subject to such reasonable
          limitations in their enjoyment, as shall prevent them from being injurious, and to such
          reasonable restraints and regulations established by law, as the legislature, under the
          governing and controlling power vested in them by the constitution, may think necessary
          and expedient.”



                                                     10
an “eviction remedy” for nonpayment of rent “the Legislature cannot simply statutorily remove a

constitutional right.” (Reply, Dckt. 57, at 7-8). In other words, they seem to assert, because

property rights are “constitutional,” they cannot be eliminated, altered, or suspended without

violating the Petition Clause. The fatal flaw in this argument, however, is that, as seen in Part

II.B, supra, the Landlords are incorrect in their assertion that property rights are “constitutional.”

They point to no authority supporting the proposition that eviction rights are so constitutionally

“fundamental” that they are immune from statutory alteration, and the First Circuit has held to

the contrary. Rubinovitz, 60 F.3d at 910-11. Taken together, the cases cited above and those

amassed in the Commonwealth’s principal brief (not to mention the lack of supporting authority

cited in the Plaintiffs’ Reply) manifestly demonstrate that this contention is incorrect.

       Moreover, just within the last two months, three courts have upheld eviction moratoria

that have prevented evictions during the COVID-19 emergency even in cases of nonpayment of

rent. See Elmsford Apt. Assocs., LLC v. Cuomo, 20-cv-4062 (S.D.N.Y. June 29, 2020); Auracle

Homes, LLC v. Lamont, 2020 WL 4558682 (D. Conn. 2020); JL Properties Group B LLC v.

Pritzker, 20-CH-601 (Ill. Cir. Ct. 2020). These courts thus obviously reached the conclusion that

there is nothing so sacrosanct about a property owner’s right to eviction (even for nonpayment)

that it cannot be disturbed by state action.

       Additionally, Plaintiffs themselves effectively acknowledge that the Commonwealth can

suspend the right to evict – even for nonpayment – by suggesting that “lawmakers could have”

hypothetically passed legislation “staying executions (move-out orders) where a particular tenant

adequately demonstrated to the judge that COVID-19 had prevented the tenant from paying

rent.” (Reply at p. 9). Thus, Plaintiffs concede that legislative curtailment of some eviction




                                                 11
rights, including in cases of nonpayment, is permissible – which leaves their argument that this

particular curtailment is nevertheless impermissible as just a matter of degree. 12

          D.     No Injunction is Available Under the Supreme Court’s Knick Decision.

          As described in more detail in the Commonwealth’s principal brief (Dckt. 30 at pp. 38-

39) and in its Memorandum in support of its Motion to Dismiss Counts II and V of the Amended

Complaint, filed herewith (see Part II.C, pp. 8-11), the declaratory and injunctive relief the

Landlords seek on their Takings Clause claim is foreclosed because, like most states,

Massachusetts “provide[s] just compensation remedies to property owners who have suffered a

taking.” Knick v. Township of Scott, Pa., 139 S. Ct. 2162, 2176 (2019). Notwithstanding the

Landlords’ attempts at a retort to this proposition, they are simply wrong in asserting that no

monetary remedy would be available in State court if their takings claims were substantively

viable.

          As a threshold matter, the right against confiscation of private property for public use

without “just compensation” is enumerated not only in the United States Constitution but also in

the Commonwealth’s Declaration of Rights. See Art. 10, Mass. Const. (“And whenever the

public exigencies require that the property of any individual should be appropriated to public

uses, he shall receive a reasonable compensation therefor.”). Additionally, the Commonwealth’s

eminent domain statute, Mass. G.L. c. 79, provides:


12
        Finally, and relatedly, Plaintiffs’ remonstrations that the Legislature cannot “simply eliminate”
eviction rights or “indefinitely eliminate the property owner’s [sic] rights in their property,” Reply at 6, is
a red herring. The Act is effective for a limited period of time (a matter of months to date); it is tied to an
ongoing public health emergency; and landlords’ rights to pursue eviction remedies are tolled and will
continue in full force and effect upon the expiration of the moratorium. Thus, there is no need for the
Court to address the purely hypothetical question whether the Legislature could enact legislation that
removes the eviction remedy forever. It has certainly not done so here, and accordingly this non-event
should not inform the merits of Plaintiffs’ claims under the Petition Clause.



                                                      12
       “When the real estate of any person has been taken for the public use . . . but such
       taking, entry or damage was not effected by or in accordance with a formal vote
       or order of the board of officers of a body politic or corporate duly authorized by
       law . . . the damages therefor may be recovered under this chapter. If the injury
       was caused by or on behalf of the commonwealth or of a county, city, town or
       district, the officer or board of officers under whose direction or control the injury
       was caused shall award the damages upon the petition of any person entitled
       thereto. . . . In case of a specific taking, entry, seizure or other act causing
       destruction or damage or depriving the owner of the use of his property
       permanently or for a definite period of time the damages shall be assessed as of
       the date of such taking, entry, seizure or other act and the right thereto shall vest
       on such date and a petition for an award of damages therefor under this section
       may be filed within one year thereafter . . . .”

Mass. G.L. c. 79, § 10. There is no question this statute applies not only to informal physical

takings, but also to regulatory takings. See Lopes v. City of Peabody, 430 Mass. 305, 312 (1999)

(“We conclude that G.L. c. 79, §§ 12 and 35A, apply to temporary regulatory takings . . . .”);

Cayon v. City of Chicopee, 360 Mass. 606, 609 (1971).

       The Plaintiffs claim, however, that statute does not provide them with an avenue to

pursue damages, because they are currently unable to determine the end date of the moratorium.

Thus, they say, there is no “definite period of time” in which damages can be assessed. (Reply,

Dckt. 57, pp. 17-18. See Mass. G.L. c. 79, § 10. Moreover, they say they will be unable to meet

the one-year limitations deadline included in the statute. Id. These contentions do not, however,

jibe with either the actual language of the statute or with the facts. Plaintiff Matorin has already

filed and is prosecuting a takings claim pursuant to Mass. G.L. c. 79, § 10, in Massachusetts

Superior Court. He points to no reason for doubt that his suit is timely, having been filed within

just six weeks of the Act’s effective date. The fact that it is impossible for him to know now

when, precisely, the moratorium will be lifted is of no moment. Eventually that date will be




                                                 13
known, and in the event the Landlords meet their burden of proving that there has been a taking

(which there has not), damages can then be calculated.

       Moreover, even if the Court questions whether the precise language of c. 79 provides an

adequate method for recovery of damages arising from a regulatory taking, there is no doubt that

such takings are compensable under Article 10 of the Declaration of Rights. See Municipal Light

Co. of Ashburnham v. Commonwealth, 34 Mass. App. Ct. 162, 168-69 (1992) (where no formal

taking occurred under G.L. c. 79, §1, “[i]f there is a taking claim it must rest upon G.L. c. 79,

§ 10 . . . or constitutional requirements of just compensation under . . . art. 10 of the Declaration

of Rights of the Massachusetts Constitution”). Thus, there is simply no question that

Massachusetts is among the vast majority of states that adequately provide a mechanism for

obtaining compensation for takings. Accordingly, Knick bars the injunctive relief the Landlords

seek. See Knick, 139 S. Ct. at 2176 (“As long as an adequate provision for obtaining just

compensation exists, there is no basis to enjoin the government’s action effecting a taking.”).

       E.      The Landlords Effectively Concede There Is No Regulatory Taking – And
               Any Claim of A Physical Taking Cannot Lie Where the Occupants Are
               Tenants.

       In their Reply, the Landlords focus their efforts related to the substance of their Takings

Clause claim on their theory that a “physical” taking has occurred – essentially conceding that

they cannot show a regulatory taking under the Penn Central factors. See Reply (Dckt. 57) at

pp. 20-24. The Landlords’ physical taking theory is, however, absolutely foreclosed by the

Supreme Court’s decision in Yee v. Escondido, 503 U.S. 519 (1992), where the Court expressly

distinguished physical takings as described in Loretto v. Teleprompter, 458 U.S. 419, 439 (1982)

from takings arising from regulations. A physical taking under the reasoning of Loretto simply




                                                  14
cannot occur where the subject property has been occupied by agreement – as is the case in a

landlord-tenant relationship. The Supreme Court is clear that “‘element of required acquiescence

is at the heart of the concept of occupation.’” Yee, 503 U.S. at 527. “Thus whether the

government floods a landowner's property . . . or does no more than require the landowner to

suffer the installation of a cable, [as in] Loretto, supra, the Takings Clause requires

compensation if the government authorizes a compelled physical invasion of property.” Id. at

527-28. But, where landlords have “voluntarily rented their land” to tenants, “no government

has required any physical invasion of [their] property. [Landlords’] tenants were invited by the

[landlords], not forced upon them by the government.” Id. at 528. Moreover, “[b]ecause

[Landlords] voluntarily open[ed] their property to occupation by others, [Landlords] cannot

assert a per se right to compensation based on their inability [now] to exclude particular

individuals.” Id. at 531. As in FCC v. Florida Power Corp., 480 U.S. 245 (1987), where the

Supreme Court found no taking arising from a government-mandated reduction in rent for space

on utility poles voluntarily leased to cable television companies, it was “‘the invitation, not the

rent’” that “ma[de] the difference[,]” and the line separating that case from Loretto “‘[wa]s the

unambiguous distinction between a . . . lessee and an interloper with a government license.’”

Yee, 503 U.S. at 532, quoting FCC, 480 U.S. at 252-53. The “invitation” that Plaintiffs extended

to their tenants similarly “makes the difference” here. See id. As is obvious from Yee, the




                                                 15
Landlords cannot claim a physical taking based on leasehold interests or tenancies they granted

willingly, and no amount of citation to Loretto can change that. 13

        F.      To the Extent the Landlords Still Claim a Regulatory Taking,
                The Act is “Temporary” On Its Face and By its Plain Language.

        Insofar as the Landlords veer into regulatory takings theory, while insisting

simultaneously that a physical taking has occurred, they misguidedly assert that “the Supreme

Court has made clear that ‘temporary’ takings are just as subject to reasonable compensation as

permanent takings,” citing First English Evangelical Lutheran Church of Glendale v. Los

Angeles Cty. Cal., 482 U.S. 304 (1987), where the Supreme Court recognized a right to

compensation for a categorical or per se regulatory taking (i.e., where a regulation denies “a

landowner all use of his land”) for the time between the date a statute is effective and the date of


13
         To be sure, in Yee the Court suggested in dicta that “[a] different case would be presented were
the statute, on its face or as applied, to compel a landowner over objection to rent his property or to
refrain in perpetuity from terminating a tenancy.” Yee, 503 U.S. at 528 (emphasis supplied). The Act,
however, does no such thing. See n.13, supra. By its plain language, the Act cannot be extended beyond
45 days after the Commonwealth’s state of emergency ends. See Mass. St. 2020 c. 65, § 6. It also
includes a tolling provision to protect all affected landlords’ ability to recover possession when the
emergency recedes, stating:

        “A deadline or time period for action by a party to a non-essential eviction for a
        residential dwelling unit or small business premises unit, whether such deadline or time
        period was established before or after the effective date of this act, including, but not
        limited to, a date to answer a complaint, appeal a judgment or levy upon an execution for
        possession or a money judgment, shall be tolled.”

Id. at § 3(c). Moreover, any insinuation that Massachusetts officials such as the Governor will attempt to
extend the moratorium perpetually or beyond the parameters set forth in the Act’s plain language cannot
be credited by the Court. See Road and Highway Builders, LLC v. U.S., 702 F.3d 1365, 1368 (Fed. Cir.
2012) ("Government officials are presumed to discharge their duties in good faith."); Bridge v. U.S.
Parole Comm'n, 981 F.2d 97, 106 (3rd Cir. 1992) ("Government officials are presumed to act in good
faith."); Tilton v. Richardson, 403 US 672, 679 (1971) ("A possibility always exists, of course, that the
legitimate objectives of any law or legislative program may be subverted by conscious design or lax
enforcement. There is nothing new in this argument. But judicial concern about these possibilities cannot,
standing alone, warrant striking down a statute as unconstitutional.").




                                                   16
its repeal. In considering the issue, the Court reviewed cases where the government had engaged

in a temporary physical taking. Id. at 318. The Court went on to summarize jurisprudence as

holding that temporary per se regulatory takings “are not different in kind from permanent

takings.” Id. at 318. First English stands for the now-unremarkable propositions that, in the

decision’s words, (1) where a “governmental action . . . amount[s] to a taking, the [Constitution]

. . . requires that the government pay the landowner for the value of the use of the land during

this period,” and (2) “[i]nvalidation of the ordinance or its successor ordinance after this period

of time, though converting the taking into a ‘temporary’ one, is not a sufficient remedy to meet

[that] demand[].” Id.

       Here, unlike in First English, there has been neither a physical taking nor a categorical or

per se regulatory taking. Moreover, the regulation at issue is not “temporary” in the sense that it

has been invalidated by a Court, see First English, 482 U.S. at 310; it instead is “temporary” by

its own plain terms. Accordingly, First English is inapposite to the case before this Court. The

far more applicable line of cases are those regulatory-taking decisions that consider temporary

moratoria on certain uses of property – or on any development of unimproved land at all – and

refuse to find a “categorical” taking in that circumstance. Those cases instead make clear that

“the duration of the restriction is one of the important factors that a court must consider” in

assessing whether a taking has occurred in the first instance. See Tahoe-Sierra Preservation

Council, Inc. v. Tahoe Regional Planning Agency, 535 U.S. 302, 342 (2002). For example, in

Tahoe-Sierra, the Court rejected the idea that a plaintiff can focus narrowly on economic impact

during the discrete window of time affected by the regulation, rather than the “entirety” of the

“term of years that describes the temporal aspect of the owner’s interest.” Id. at 331-32. The




                                                 17
Court ultimately found no taking had occurred even where a moratorium on property

development “temporarily deprived [owners] of all economically viable used of their land” and

lasted thirty-two months. Id. at 341-42 (emphasis supplied) (categorical rule expressly rejected;

Penn Central analysis instead must be undertaken); see also W.R. Grace & Co. v. Cambridge

City Council, 56 Mass. App. Ct. 559 (2002) (no taking where “zoning amendments adopted by

the City of Cambridge . . . effectively froze Grace’s development plans for a period of twenty-

three months.”); cf. Appolo Fuels, Inc., 381 F.3d at 1351-52 (finding that “[d]elay in the

regulatory process cannot give rise to takings liability unless the delay is extraordinary” and

finding that “the eighteen-month delay here is far short of extraordinary” (citing cases)). Here,

as in the above-cited cases, any delay inserted into the eviction process is far from

“extraordinary.” Thus, there is no taking.

       G.      There Is a Categorical Rule that Individual Premises Within a Building
               Cannot Be “Taken” Separately from the Whole Parcel, Unless the
               Government Physically Occupies The Premises.

       The Plaintiffs are also incorrect when they assert there is no categorical rule that

landlords who own multifamily dwellings do not have a takings claim when only one or a

portion of their tenants are not paying rent. See Reply (Dckt. 57) at 24. Leading cases in this

area – Tahoe-Sierra, Keystone, and Penn Central – could not be clearer that, in considering a

takings claim, the Court must consider the diminution in the value of the property owner’s

property as a whole, even where the owner has lost all rental income from one or more units in a

multi-unit dwelling. See Tahoe-Sierra, 535 U.S. at 327 (“even though multiple factors are

relevant in the analysis of regulatory takings claims, in such cases we must focus on ‘the parcel

as a whole’”); Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S. 470, 497 (1987)




                                                 18
(regulatory takings analysis requires comparing the value remaining in the property as a whole).

The Court in Penn Central itself was explicit that “the submission that appellants may establish a

‘taking’ simply by showing that they have been denied the ability to exploit a property interest

that they heretofore had believed was available for development is quite simply untenable.” 438

U.S. 104, 130 (1978). The Court there emphasized that Takings Clause jurisprudence does not

divide a single parcel into discrete segments in an attempt to determine whether rights in a

particular segment have been entirely abrogated. Id. Instead, the Court must focus on the

character of the government’s action and on the nature and extent of the interference with rights

in the parcel as a whole. Id. at 130-31. Accordingly, loss of income from one or some portion of

the rental units in a multi-unit dwelling does not give rise to a takings claim.

       H.      There Can Be No Contract Clause Violation Unless the
               Act Serves No Legitimate Government Purpose

       Determining whether a government regulation violates the Contracts Clause requires

application of both parts of a two-part test. If a statute operates “as a substantial impairment of a

contractual relationship,” then “the inquiry turns to the means and ends of the legislation.” Sveen

v. Melin, 138 S.Ct. 1815, 1821-22 (2018), quoting Allied Structural Steel v. Spannaus, 438 U.S.

234, 244 (1978). This “means and ends” analysis asks “whether the state law is drawn in an

‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate public purpose.’” Id.

at 1822, quoting Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411–

12 (1983). As a result, even if legislation substantially impairs contracts, it will not be held




                                                 19
violative of the Contracts Clause unless it also fails the means and ends test by not advancing a

significant and legitimate public purpose.

       In their Reply, the Landlords ignore the second prong, focusing only on whether the Act

substantially impairs contracts. See Reply (Dckt. 57) at pp. 25-30. The Landlords’ apathy

toward the second part of the analysis is understandable, since it involves the lowest and most

forgiving level of constitutional scrutiny, i.e., rational-basis review. An analysis under the

Constitution’s impairment of contracts and substantive due process provisions “amounts to much

the same thing,” because “it is basic that the State reserves police powers that may in particular

predicaments enable it to alter or abrogate even conventional contractual rights.” Opinion of the

Justices, 364 Mass. 847, 864 (1973). As stated by the First Circuit, “Even a state law that creates

a substantial impairment does not transgress the Contract Clause as long as it is appropriate for,

and necessary to, the accomplishment of a legitimate public purpose.” Houlton Citizens' Coal. v.

Town of Houlton, 175 F.3d 178, 191 (1st Cir. 1999). This “‘requirement of a legitimate public

purpose guarantees that the State is exercising its police power, rather than providing a benefit to

special interests. . . .’ Health and safety are two mainstays of the police power.” Id., 175 at 191,

quoting Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 413 (1983).

Ultimately, “[a] court’s task is ‘to reconcile the strictures of the Contract Clause with the

essential attributes of sovereign power necessarily reserved by the States to safeguard the welfare

of their citizens.’” United Auto., Aerospace, Agr. Implement Workers of Am. Int'l Union v.

Fortuno, 633 F.3d 37, 41 (1st Cir. 2011), quoting Mercado–Boneta v. Administracion del Fondo

de Compensacion al Paciente, 125 F.3d 9, 14 (1st Cir. 1997).




                                                 20
       At this low level of scrutiny, a statute is barred by the Contracts Clause only where it is

“utterly lacking in rational justification.” Flemming v. Nestor, 363 U.S. 603, 611 (1960). In

other words, Contracts Clause analysis is in the nature of “rational basis” review. See Golden

Rule Ins. Co. v. Stephens, 912 F. Supp. 261, 268 (E.D. Ky. 1995) (“the court has no power to

second guess the legislature as long as the Act has a rational basis”); see also Zogenix, Inc. v.

Baker, No. CIV.A. 14-11689-RWZ, 2015 WL 1206354, at *6 (D. Mass. Mar. 17, 2015) (citing,

with approval, Erwin Chemerinsky, Constitutional Law § 8.3.3 (4th ed.2011) for the prospect

that Contracts Clause analysis may be analogized to rational-basis review where government is

not a contracting party).

       Thus, where rational basis review applies, “‘[t]he Constitution presumes that, absent

some reason to infer antipathy, even improvident decisions will eventually be rectified by the

democratic process and that judicial intervention is generally unwarranted no matter how

unwisely we may think a political branch has acted.’” Fed Commc’ns, Inc. v. Beach Commc'ns,

Inc., 508 U.S. 307, 314, (1993), quoting Vance v. Bradley, 440 U.S. 93, 97 (1979) (footnote

omitted). “The Supreme Court has . . . cautioned that, unless the state itself is a contracting

party, ‘[a]s is customary in reviewing economic and social regulation . . . courts properly defer to

legislative judgment as to the necessity and reasonableness of a particular measure.’” Chicago

Bd. of Realtors, Inc. v. City of Chicago, 819 F.2d 732, 737 (7th Cir. 1987), quoting United States

Trust Co. v. New Jersey, 431 U.S. 1, 22–23 (1977) (upholding landlord-tenant ordinance as

“represent[ing] a rational allocation of rights and responsibilities between landlords and tenants”

in a way “the city rationally could have believed would lead to improved public health and

welfare). Under this rational basis analysis, the Act – which was passed to protect the residents




                                                 21
of Massachusetts from the public health and economic risks associated with a deadly pandemic --

readily passes constitutional muster, which undoubtedly explains why the Landlords have

ignored this part of the Contracts Clause standard.

       I.      The Curve Has Flattened, But The Future Is Unknown.

       The Landlords assert that the “curve” of the pandemic has been “flattened” in

Massachusetts, and that therefore the eviction moratorium is no longer necessary to protect

public health. (Reply, Dckt. 57, pp. 33-34) But it remains uncertain how the pandemic will

unfold in Massachusetts in the coming months, particularly as students from other states where

infection rates are high, like California, Florida, and Texas, return to Massachusetts to resume

classes. Because the virus continues to spread in the Commonwealth and across the country,

there remains a degree of risk in easing or ending measures, like the Act, designed to stop the

spread of COVID-19 in the Commonwealth. Indeed, the Governor recently took measures in

response to a slight uptick in cases in Massachusetts to suppress the COVID-19 virus. Governor

Baker has indefinitely postponed Step 2 of Phase III of re-opening, 14 decreased the number of

people who may gather indoors and outdoors, 15 and ordered that travelers into Massachusetts

from other states quarantine for fourteen days. 16 The need for caution therefore persists. As

described in Part I, supra, in the absence of the moratorium, tens of thousands of summary



14
         Order Authorizing the Re-Opening of Phase III Enterprises, COVID-19 Order No. 43, available
at https://www.mass.gov/doc/phase-3-order-july-2-2020/download.
15
        Third Revised Order Regulating Gatherings Throughout the Commonwealth, COVID-19 Order
No. 46, available at https://www.mass.gov/doc/revised-gatherings-order-august-7-2020/download.
16
        Order Instituting a Mandatory 14-Day Quarantine Requirement for Travelers Arriving in
Massachusetts, COVID-19 Order No. 45, available at https://www.mass.gov/doc/july-24-2020-travel-
order-pdf/download.



                                                 22
process action cases would proceed quickly to judgment in crowded Housing Court sessions,

leading to thousands of evictions and increased homelessness. Decreased stability in rental

housing is, in turn, likely to lead to increased overcrowded housing as families “double up,” not

to mention an increase in the numbers of those living in shelters or completely unsheltered – all

of which increase the risk of community spread of COVID-19. Even though the Landlords are

correct in their assertion that Massachusetts has flattened its COVID-19 curve (Dckt. 57 at pp.

33-34), measures like the eviction moratorium remain critical for preserving Massachusetts’

continued success in controlling the virus’s spread.


                                                       By their attorneys,


                                                       MAURA HEALEY
                                                       ATTORNEY GENERAL

                                                       /s/ Jennifer E. Greaney
                                                       Jennifer E. Greaney, BBO No. 643337
                                                       Assistant Attorney General
                                                       Pierce O. Cray, BBO No. 104630
                                                       Senior Appellate Counsel
                                                       Richard S. Weitzel, BBO No. 630303
                                                       Assistant Attorney General
                                                       One Ashburton Place
                                                       Boston, Mass. 02108
                                                       (617) 963-2855
                                                       jennifer.greaney@mass.gov
                                                       pierce.cray@mass.gov
                                                       richard.weitzel@mass.gov

Dated: August 18, 2020




                                                23
                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system will be sent
electronically on this day to registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                      /s/ Jennifer E. Greaney
                                                      Jennifer E. Greaney
                                                      Assistant Attorney General

Dated: August 18, 2020




                                                 24
